DETAILED ACTION
This office action is responsive to the applicant’s response filed 6/27/2022.  The application contains Claims 1, 3-18, and 21 examined and rejected and claims 19-20 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9-27-2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 5 require classifying the first chatroom into chatroom group based on previous classification or chat identified topic.  It is unclear how classify the first chat room based on chatroom classification or topic if the first chat room is already classified based on user profile information .  Claim 6 inherent the deficiency of claim 5.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-18, and 21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 PEG)
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, method, and a non-transitory computer medium as in independent Claim 1, 16, 17 and in the therefrom dependent claims. Such terminals fall under the statutory category of “process”, “manufacture”, and “machine". Therefore, the claims are directed to a statutory eligibility category.
Step 2A: The invention is directed to grouping chat rooms based on attributes associated with the chat rooms which is akin to Mental Process, As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
automatically classifying the first chatroom into the first chatroom group based on a chatroom attribute, wherein the chatroom attribute comprises first information associated with a participant of the chatroom, and wherein to automatically classify the chatroom comprises to automatically classify the chatroom into the chatroom group based on at least one of profile information of the participant of the chatroom satisfying a first condition, position information of the participant of the chatroom satisfying a second condition, and contact information of the participant of the chatroom satisfying a third condition (Mental process).
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are 
displaying a first chatroom through a tab user interface of a messenger application executed by a user terminal,
a display configured to display the tab user interface of the messenger application;
creating, by a processor of the user terminal on the tab user interface of the messenger application, a first tab associated with a first chatroom group in response to an input from a first user of the user terminal
controlling, by the processor a display of the user terminal, to display a chatroom list of a plurality of chatrooms that belong to the first chatroom group in response to a selection of the first tab.
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claims beyond the abstract idea include
non-transitory computer-readable medium;
at least one memory;
at least one processor.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim do not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 3 disclose grouping based on chat room content (mental process), claim 4 disclose grouping based on user’s attributes (mental process), claim 5 disclose grouping based on user’s attributes or chat room content (mental process), claim 6 disclose grouping based on chat room content (mental process), claim 7 disclose grouping based on user’s attributes(mental process), claims 8 are related to grouping based on user’s input (mental process), claim 9-13 is related to setting values for grouped chat rooms, claim 14 is related to setting, displaying and processing data, claim 15 is related to manipulating the display format based on user’s input, claim 21 is related to manipulating the display format based on user’s input.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-15 these dependent claims have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 8-13, 15-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang [KR101631287B1] in view of Barrus et al. [US20160139750A1, hereinafter Barrus].

With regard to Claim 1,
Jang teach a method of displaying a first chatroom through a tab user interface of a messenger application executed by a user terminal, the method comprising:
Creating, by a processor of the user terminal on the tab user interface of the messenger application, a first (Fig. 2, [0008], “[0009], “receiving an interaction of a user in a list window on which a chat room list including one or more chat rooms is displayed; Generating a chat room group corresponding to a preset condition in the chat room list according to the interaction; And displaying the chat room group in which the chat room list is generated to include the chat room”);
automatically classifying, by a processor, the first chatroom into the first chatroom group based on a chatroom attribute, wherein the chatroom attribute comprises first information associated with a participant of the first chatroom ([0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0054]-[0055], “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, [0063], “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”),and wherein the automatically classifying of the first chatroom comprises automatically classifying the first chatroom into the first chatroom group based on at least one of profile information of the participant of the first chatroom satisfying a first condition ([0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0054]-[0055], “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, [0063], “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”, the condition is being included in the friend list or included in a spam user list), position information of the participant of the first chatroom satisfying a second condition, and contact information of the participant of the first chatroom satisfying a third condition; and
controlling, by the processor a display of the user terminal, to display a chatroom list of a plurality of chatrooms that belong to the first chatroom group in response to a selection of the first [group] ([0036]-[0037], “After the generated group of chat rooms is displayed in the chat room list, if the terminal user inputs an interaction for selecting a group of chat rooms through the input module 150, the processor 130 may release the group of chat rooms”).
Jang teach the ability to use preset conditions to combine chatrooms into a single group, however Jang do not explicitly teach that the created group will be displayed as a tab.
Barrus teach creating a first tab associated with a first group in response to an input from a first user of the user terminal, automatically classifying the first [tab] into the first group based on a tab attribute ([0036], “Grouping module 116 can group ungrouped tabs in a variety of different manners, such as grouping all ungrouped tabs into a single new tab group, grouping ungrouped tabs into one or more tab groups based on a domain associated with each of the ungrouped tabs, grouping ungrouped tabs based on a position of the ungrouped tabs relative to an active tab, grouping ungrouped tabs into one or more tab groups based on an opener associated with each of the ungrouped tabs, and so on”); and 
displaying a list of a plurality of [tabs] that belong to the first group in response to a selection of the first tab (Fig. 10-11, [0086], [0089], “Process 1100 then displays an expanded view of the selected tab group in the tab row”).
It would have been obvious for a person of ordinary skill in to modify Jang to display grouped chat using tab. The motive for the modification would have been to facilitate managing the organization of display content, allow sorting the display position according to a user's specification so that the user may easily switch to interact with content corresponding to different tabs, and enable users of computing devices to view, share, and interact with a vast amount of content while decreasing the device's computational resources that would otherwise be required to interact with the same amount of content; which will result in a higher user satisfaction (Barrus, [0001], [0027], [0028]).

With regard to Claim 4,
Jang-Barrus teach the method of claim 1, 
 further comprises automatically classifying, into the first chatroom group, a second chatroom which satisfies a same condition as the first chat room from among the at least one of the first condition, the second condition, and the third condition ([0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0054]-[0055], “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, [0063], “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”, the condition is being included in the friend list or included in a spam user list).

With regard to Claim 5,
Jang-Barrus teach the method of claim 1, wherein the chatroom attribute comprises 
the first chatroom is a personal chatroom for two participants comprising the first user and a second user ([0053]-[0054], “the 1: 1 chat room may be a chat with one of the users included in the friend list”) and the second chatroom is a group chatroom for at least three participants comprising the first user and the second user ([0053]-[0054], “the group chat room may be a chat with a plurality of users among the users included in the friend list”), and
the automatically classifying of the first chatroom comprises automatically classifying the first chatroom into the first chatroom group into which the group chatroom is classified in response to the group chatroom being classified in advance, or automatically classifying the first chatroom into a second chatroom group related to an identified conversation topic of the group chatroom ([0051], “the preset condition may be a chat room with a virtual subject. That is, when the preset condition is a chat room with the virtual subject, when the terminal user's interaction is input by the input module 150, the processor 130 may generate a group of the chat room by extracting the generated chat room with the virtual subject”, [0052], “the preset condition may be a chat room with a virtual subject generated by a notification service of a specific game application installed in the terminal 100. [0053] In addition, the virtual subject may be an advertisement. For example, the chat room with the virtual subject may be a chat room provided with an advertisement that is pre-approved by the terminal user. In this case, when there are a plurality of virtual subjects, the processor 130 may extract a chat room corresponding to one or more virtual subjects selected by the terminal user among the plurality of virtual subjects, and generate a group of the extracted chat rooms”).

With regard to Claim 6,
Jang-Barrus teach the method of claim 5, wherein a first name of the first chatroom group is determined based on a second name of the group chatroom ([0046], “when a terminal user inputs an interaction for selecting a group of a chat room to modify the name of the group of the chat room, the processor 130 may display an input window for modifying the group name of the chat room. When the terminal user inputs a new name in the input window, the processor 130 may set the group name of the chat room as the new name inputted”, the second name is the name that the user input to name the chat group) or the identified conversation topic of the group chatroom.


With regard to Claim 8,
Jang-Barrus teach the method of claim 1, wherein the tab user interface comprises a plurality of tabs, and
wherein the method further comprises reclassifying the first chatroom into a second chatroom group associated with a second tab in response to detecting a second drag-and-drop manipulation of dragging the first chatroom to the second tab, among the plurality of tabs (Jang, [0030], “interaction may include a click, tap, drag and drop”, [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition”, Barrus, [0097], “Input 1502 is received at tab 1204 and drags tab 1204 into group 804 (e.g., using a touchscreen gesture, or a mouse pointer, tab 1204 is dragged and dropped onto tab group 804). Based on input 1502, tab 1204 is removed from group 802 and added to group 804”).

With regard to Claim 9,
Jang-Barrus teach the method of claim 1, further comprising:
setting a group setting value of the first chatroom group associated with the first tab (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”); and
applying the group setting value to the plurality of chatrooms belonging to the first chatroom group (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”).

With regard to Claim 10,
Jang-Barrus teach the method of claim 9, wherein the group setting value comprises at least one of a notification setting according to reception of a new message (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”), a message processing setting, and a chatroom theme setting, as the group setting value that is collectively applied to the plurality of chatrooms belonging to the first chatroom group (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”).

With regard to Claim 11,
Jang-Barrus teach the method of claim 10, wherein the group setting value comprises the notification setting, to tum off or on a notification according to the reception of the new message (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”) or to output the notification at a preset time interval in response to receiving the new message.

With regard to Claim 12,
Jang-Barrus teach the method of claim 10, wherein the group setting value comprises the message processing setting, and
the message processing setting comprises collectively sending messages to the plurality of chatrooms belonging to the first chatroom group or collectively processing unread messages received at the plurality of chatrooms belonging to the first chatroom group as read messages (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).
With regard to Claim 13,
Jang-Barrus teach the method of claim 10, wherein the group setting value comprises the chatroom theme setting, and
the chatroom theme setting comprises changing at least one of a background screen setting for all chatrooms belonging to the first chatroom group, a background music setting for all the chatrooms belonging to the first chatroom group, a profile setting of a participant associated with the first chatroom belonging to the first chatroom group, and a profile setting of the first chatroom belonging to the first chatroom group (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 15,
Jang-Barrus teach the method of claim 1, wherein the tab user interface comprises a plurality of tabs, and positions of the plurality of tabs vary based on a third drag-and-drop manipulation on the plurality of tabs (Barrus, [0098], “input 1502 may adjust a display position of an ungrouped tab or a tab group as displayed in the tab row. For example, dragging tab group 804 to the right of ungrouped tab 806 would adjust the display position such that tab group 804 is displayed to the right of ungrouped tab 806 in the tab row”).



With regard to Claim 16,
Claim 16 is similar in scope to claim 1; therefore it is rejected under similar rationale. Jang further teach a non-transitory computer-readable record medium ([0079]).

With regard to Claim 17,
Claim 17 is similar in scope to claim 1; therefore it is rejected under similar rationale. Jang further teach a memory, and a processor ([0079]).

With regard to Claim 18,
Claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale.

With regard to Claim 21,
	Jang-Barrus teach the method of claim 1, further comprising classifying a second chatroom into the first chatroom group in response to detecting a drag-and-drop manipulation of dragging the second chatroom to the first tab and then dropping the second chatroom into the first tab (Jang, [0030], , “drag and drop”, [0036], Barrus, [0097], “Input 1502 is received at tab 1204 and drags tab 1204 into group 804 (e.g., using a touchscreen gesture, or a mouse pointer, tab 1204 is dragged and dropped onto tab group 804). Based on input 1502, tab 1204 is removed from group 802 and added to group 804”, [0098]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang [KR101631287B1] in view of Barrus et al. [US20160139750A1, hereinafter Barrus] further in view of Singh [US 2018/0032533 A1].

With regard to Claim 3,
	Jang-Barrus teach the method of claim 1, wherein the chatroom attribute comprises the chat content included in the first chatroom, and
the automatically classifying the first chatroom comprises: automatically classifying the first chatroom into the first chatroom group further based on satisfying at least one of a fourth condition, a fifth condition, and a sixth condition (Jang, [0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0049], “preset condition for creating a group of chat rooms may be a chat room without a conversation updated for a preset time”, [0051]), wherein the method further comprises: automatically classifying, into the first chatroom group a second chatroom which satisfies a same condition as the first chatroom, from among the at least one of fourth condition, the fifth condition, and the sixth condition (Jang, [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0049], “preset condition for creating a group of chat rooms may be a chat room without a conversation updated for a preset time”, [0051]).
Jang-Barrus do not explicitly teach wherein the fourth condition is satisfied when a preset word occurs a first preset number of times or more in the first chatroom, or occurs at or higher than a first preset ratio corresponding to a number of occurrences of the preset word to first a number of messages in the first chatroom, wherein the fifth condition is satisfied when a formal expression or an informal expression occurs a second preset number of times or more in the first chatroom, or occurs at or higher than a second preset ratio corresponding to a second number of occurrences of the formal expression or the informal expression to the number of messages in the first chatroom, and wherein the sixth condition is satisfied when an emoticon or a sticker occurs a third preset number of times or more in the first chatroom, or occurs at or higher than a third preset ratio corresponding to a third number of occurrences of the emoticon or the sticker in the first chatroom.
Singh teach fourth condition is satisfied when a preset word occurs a first preset number of times or more in the first chatroom (Fig. 3, Abstract, [0027], “Tracking engine 220 may be configured to count the number of occurrences of first words 156 and second words 158 in a transcript 152 of a chat session. Classification engine 230 may be configured to assign the transcript 152 to a first group 270 a or a second group 270 b based on the detected theme 250 of a chat session and the number of occurrences of first words 156 and the number of occurrences of second words 158 in the transcript 152”, [0029]-[0030])   or occurs at or higher than a first preset ratio corresponding to a number of occurrences of the preset word to first a number of messages in the first chatroom, wherein the fifth condition is satisfied when a formal expression or an informal expression occurs a second preset number of times or more in the first chatroom, or occurs at or higher than a second preset ratio corresponding to a second number of occurrences of the formal expression or the informal expression to the number of messages in the first chatroom, and wherein the sixth condition is satisfied when an emoticon or a sticker occurs a third preset number of times or more in the first chatroom, or occurs at or higher than a third preset ratio corresponding to a third number of occurrences of the emoticon or the sticker in the first chatroom, and
wherein the method further comprises: automatically classifying, into the first chatroom group, a second chatroom which satisfies a same condition as the first chatroom, from among the at least one of fourth condition, the fifth condition, and the sixth condition ([0027], “Classification engine 230 may be configured to assign the transcript 152 to a first group 270 a or a second group 270 b based on the detected theme 250 of a chat session and the number of occurrences of first words 156 and the number of occurrences of second words 158 in the transcript 152”).
It would have been obvious for a person of ordinary skill in to modify Jang-Barrus to group chat based on the occurrence of preset word for a number of times. The motive for the modification would have been to allow sorting the display position according to the content so that the user may easily switch to interact with content corresponding to different topics that were classified and identified automatically which will save the user time and effort required to search for chat related to specific topics resulting in a higher user satisfaction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang [KR101631287B1] in view of Barrus et al. [US20160139750A1, hereinafter Barrus] further in view of Yamamoto [US 2003/0037110 A1].

With regard to Claim 7,
Jang-Barrus teach the method of claim 1, wherein the chatroom attribute further comprises information associated with the first chatroom  ([0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0054]-[0055], “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, [0063], “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”),
wherein the automatically classifying of the first chatroom comprises automatically classifying the first chatroom into the first chatroom group according to a condition that is set ([0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0054]-[0055], “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, [0063], “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”), and
wherein the method further comprises automatically classifying, into the first chatroom group, a second chatroom which satisfies the condition ([0009], [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, [0054]-[0055], “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, [0063], “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”).
Jang-Barrus do not explicitly teach fourth condition that is set based at least on one of a first position set in association with the first chatroom at a time of creating the first chatroom and  a second position of the first user that creates the first chatroom at the time of creating the first chatroom.
Yamamoto teach condition that is set based at least on one of a first position set in association with the first chatroom at a time of creating the first chatroom and  a second position of the first user that creates the first chatroom at the time of creating the first chatroom (Fig. 15, Fig. 1, [0038]-[0039], system determine and associated with created chatrooms, [0042], [0065], system identify users location and group users in chat room based on location).
Jang-Barrus and Yamamoto are analogous art to the claimed invention because they are from a similar field of endeavor of  chat rooms. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang-Barrus grouping condition to be based on location resulting in resolutions as disclosed by Yamamoto with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Jang-Barrus as described above to provide a novel area chat room in order for users to chat in an on-line chat room associated with a specific place in the real world (Yamamoto, [0011]-[0012]).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang [KR101631287B1] in view of Barrus et al. [US20160139750A1, hereinafter Barrus] further in view of Bay et al.  [US 10915866 B2, hereinafter Bay].

With regard to Claim 14,
Jang-Barrus teach the method of claim 1, wherein the tab user interface comprises a user interface of adding a second tab or deleting the first tab (Jang, Fig. 3, [0037], “processor 130 may add a chat room included in the group of chat rooms to the chat room list, and delete the chat room group included in the chat room list”, [0038], [0040], “terminal user may input an interaction for deleting the group of the chat room to delete the chat room group and the chat room included in the group of the chat room. For example, when the terminal user inputs an interaction for deleting the group of the chat room through the input module 150”), and
the first tab displays a name of the first tab (Jang, [0046], “when a terminal user inputs an interaction for selecting a group of a chat room to modify the name of the group of the chat room, the processor 130 may display an input window for modifying the group name of the chat room. When the terminal user inputs a new name in the input window, the processor 130 may set the group name of the chat room as the new name inputted”), plurality of chatrooms in the first chatroom group associated with the first tab or  plurality of chatrooms in the first chatroom group associated with the first tab (Jang, “Generating a chat room group corresponding to a preset condition in the chat room list according to the interaction; And displaying the chat room group in which the chat room list is generated to include the chat room”, Barrus, [0036], “Grouping module 116 can group ungrouped tabs in a variety of different manners).
Jang-Barrus do not explicitly teach at least one of a number of chatrooms in which a new message is received associated with the first tab or a number of new messages associated with the first tab.
Bay teach at least one of a number of chatrooms in which a new message is received associated with the first tab or a number of new messages associated with the first tab (Fig. 16B, 1620, Col. 16-17 lines 66-3, “user may be browsing a different website and receive a browser tab notification 1620 alerting the user that the user has one or more unread messages. The browser tab notification 1620 may also identify the number of messages received”).
It would have been obvious for a person of ordinary skill in to modify Jang-Barrus to display the number of received message within tab. The motive for the modification would have been to notify the user with the number of messages received within the chat tabs which will guide the user to the active tabs that require the user’s attentions in a glance without the need to navigate through all the tabs which will save the user time and effort required to search for tabs that include new messages resulting in a higher user satisfaction.
Response to Arguments
Applicant request clarification regarding the acceptance of the drawings. Examiner notes that the drawings were accepted as no objection was provided. 

Applicant argument regarding the certified copy of the application is noted and accepted. The request for the certified copy of the application has been respectfully withdrawn.

Applicant argue that the claims are not directed to an abstract idea as the claims disclose the ability to automatically classify chartrooms based on chartrooms attributes. 
Examiner respectfully disagrees,  classifying chatrooms based on attributes is a mental process (observation and judgment). The user can determine common or specific attributes by observing the chatrooms and group the chatrooms based on the user judgment.

Applicant argue that the claims are integrated into a practical application of that reflect improvement to function of the technology by disclosing a terminal that creates a tab associated with a first chatroom group and display chatroom list of a plurality of chatrooms belong to the first chat group in response to a selection of a tab. 
Examiner respectfully disagrees, claim 1 recites limitations that are not more than generally linking the use of an abstract idea to a particular technological environment. The claim does not disclose specific details to provide unconventional steps that integrate claim 1 to a practical application, e.g. the claims do not provide an unconventional way for creating a terminal. Examiner further notes that displaying data is an extra solution and the claim do not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood. 

Regarding applicant argument that the claims are allowable under Step 2A Prong two as the claims improve over related systems by providing a tab user interface that can classify chatrooms and display it within tabs based on chatroom attributes which  include meaningful limitations that add more than generally linking the use of an abstract idea to a particular technological environment because they solve a real problem with a solution that is necessarily rooted in the computer technology itself, similar to the additional elements in DDR Holdings. See DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014). These limitations provide unconventional steps that integrate claim 1 to a practical application, and improve the way the recited devices classify chatrooms into chatroom groups without the need of user input (Remarks, P. 15).
Examiner respectfully disagrees, claim 1 recites limitations that are not more than generally linking the use of an abstract idea to a particular technological environment. The claim does not disclose specific details or steps to provide unconventional steps that integrate claim 1 to a practical application. Furthermore, Examiner respectfully submits that it is not clear, from the Applicant's argument, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention, as having the ability to classify data and displaying it in a tab is not an improvement and do not provide unconventional steps that integrate claim 1 to a practical application. For example referring to the applicant citation for DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014), the Federal Circuit described the '399 patent as follows:
The patents-in-suit disclose a system that provides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time… [T]he host website can display a third-party merchant’s products, but retain its visitor traffic by displaying this product information from within a generated web page that ‘gives the viewer of the page the impression that she is viewing pages served by the host’ website." [The system] instructs an Internet web server of an “outsource provider” to construct and serve to the visitor a new, hybrid web page that merges content associated with the products of the third-party merchant with the stored “visually perceptible elements” from the identified host website. Further the Federal Circuit clarified that the reason for claims eligibility  is "It is also clear that the claims at issue do not attempt to preempt every application of the idea of increasing sales by making two web pages look the same, or of any other variant suggested by NLG. Rather, they recite a specific way to automate the creation of a composite web page by an "outsource provider" that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet. As a result, the '399 patent's claims include "additional features" that ensure the claims are "more than a drafting effort designed to monopolize the [abstract idea]." Alice, 134 S.Ct. at 2357. In short, the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible", which is not the case in the current claims as there no specific way recited.

Applicant argue that Jang do not disclose that the ability to group chatrooms based on information associated with a participant of the first chatroom, or the ability to automatically classify first chatroom into a chatroom group based on at least one of profile information of the participant of a chatroom (Remarks P. 17-18).
Examiner respectfully disagrees, Jang teach the ability to classify and group chatrooms based on a predetermined condition as admitted by applicant (remarks P. 18). Jang further teach that the preset condition could be a participant of the friend list or spam list which is information related and associated with the participant profile See at least ¶36, “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module”, ¶54- ¶55, “chat room may be a chat with one of the users included in the friend list, and the group chat room may be a chat with a plurality of users among the users included in the friend list”, ¶63, “preset condition may be a chat room opened with a user who is not registered as a friend of the terminal user and not included in the friend list. The preset condition may be a chat room including a predetermined number of persons or a chat room with a user included in a spam user list, and may include various conditions”.

Applicant argue that Barrus does not make up the deficiencies of Jang.
Examiner respectfully disagrees, Jang disclose the argued limitation and the is no deficiencies.

Applicant argue that Independent claim 17 disclose similar features to claim 1 and is allowable for similar reasons. 
Examiner respectfully disagrees, claim 17 is rejected for the same reasons disclosed for claim 1.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2012/0131485 filed by SVENDSEN et al.. SVENDSEN disclose the ability to group tabs using a drag and drop interaction See at least Fig. 3-4

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174